Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 1-20 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include the placeholder(s) “controller” and “device” (such as “ a controller” and “processing device” included in claims 1; 7 and 13, respectively) either expressly or, in the case of dependent claims, by inheritance.

A review of the specification shows that the following appears to be the corresponding structure(, material, or acts for performing the claimed function) described in the specification for the 35 U.S.C. 112(f) limitation: Fig. 4 and paragraphs 29 and 31 of the specification as originally filed.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jolliff et al. (“Observing the Ocean Submesoscale with Enhanced-Color GOES-ABI Visible Band Data,” Sensors (Basel). 2019 Sep; 19(18): 3900; Published online 2019 Sep 10).

Regarding claim 1 (and similarly claim 7), Jolliff discloses:
a memory storing reference image data; and a controller;
[While Jolliff does not expressly disclose a memory and a controller, Official Notice is taken that using a memory and a controller to realize a computing method was well known in the art at the effective filing date of the claimed invention and the reason would have been to be able to process a large amount of data in a reasonable time, as would have been obvious to one of ordinary skill in the art]
 the controller is configured to:
receive image data from a satellite orbiting the Earth;
[Fig. 4 (Step 2).  Note that the GOES ABI band data is received image data]
determine a reference X component, a reference Y component, and a reference Z component based on the reference image data;
[Fig. 4 and lines 1-2 on P. 9 (“Step 1 (Figure 4), the colorimetry analysis of ocean color sensor reflectance, is described in detail in the preceding Section 2.1. and Equations (1)–(6)”)]
estimate a satellite X component and a satellite Z component from the image data received from the satellite;
[Fig. 4 and the 1st paragraph on P. 9 (“…In step 2 (Figure 4) it is important to clarify that…the ABI spectral response covers significant portions of the visible. These features make the ABI well-suited to estimate red and blue color primaries (X and Z…Once the X and Z values are estimated, the remaining task is to estimate the missing Y value, and this is done using the X, Y, and Z primary relationships established in the reference image (Step 3)”)]
determine a range of possible values for a satellite Y component based on the reference image data;
[Figs. 3, 4; the 1st paragraph on P. 8 (“Steps 5 and 6 are the rendering processes for converting the GOES ABI data into color image sequences”)]

Regarding claim 2 (and similarly claim 8), Jolliff further discloses:
wherein the reference image is a true color space reference image
[Fig. 4 and lines 1-2 on P. 9 (“Step 1 (Figure 4), the colorimetry analysis of ocean color sensor reflectance, is described in detail in the preceding Section 2.1. and Equations (1)–(6)”).  Note that the reference image thus obtained is a true color image] 

Regarding claim 3 (and similarly claim 9), Jolliff further discloses:
wherein the reference X component, the reference Y component, and the reference Z component are components of X, Y, Z International Commission on Illumination (CIE) color space
[Per the analysis of claim 1 above]

Regarding claim 4 (and similarly claim 10), Jolliff further discloses:
determine a plurality of increments of a first ratio between the reference Z component and the reference X component;
determine a minimum value of a second ratio between the reference Y component and the reference X component for each increment in the plurality of increments
[Fig. 4 (Step 4) and the 2nd paragraph on P. 9 (“We initially applied 100 increments to the reference X/Z ratio values (Step3; Fig. 4)…Within each increment, the minimum and maximum Y/Z values are simply determined by the total range of pixels in that increment”)]

Regarding claims 5 and 6 (and similarly claims 11 and 12), Jolliff further discloses:
(Claims 5 and 11) perform linear regression between the reference X component, the reference Z component, and the reference Y component, thereby generating linear regression statistics.
(Claims 6 and 12) determine the satellite Y component based on the linear regression statistics
[Fig. 4 (Steps 4 and 5) and P. 8, the 1st paragraph (“To determine the absolute magnitude of Y in the target image that is within the minimum and maximum bounds established by the reference image, we then examine the linear relationships between X (or Z) and Y over a very restricted range of X/Z values…Over a restricted range of X/Z values, however, there is a much more linear relationship (r2 = 0.99) that will conform to simple linear regression techniques”).  See also P. 9, the 2nd paragraph – P. 10, the 1st paragraph]

Regarding claim 13, Jolliff further discloses:
receiving, using a processing device, image data from a satellite orbiting the Earth; 
determining, using the processing device, a reference X component, a reference Y component, and a reference Z component based on reference image data; 
estimating, using the processing device, a satellite X component and a satellite Z component from the image data received from the satellite;
determining, using the processing device, a map between a first ratio of the reference Y component to the reference Z component and a second ratio of the reference X component to the reference Z component;
partitioning, using the processing device, an X/Z axis of the map into a plurality of increments; determining, using the processing device, respective minimum values and maximum values for each increment in the plurality of increments;
determining, using the processing device, respective linear regressions between the reference X component and the reference Z component and the reference Y component within each increment, thereby generating linear regression statistics;
estimating, using the processing device, the satellite Y component based on the minimum values, the maximum values, and the linear regression statistics;
generating, using the processing device, a red, green, blue (RGB) image based on the satellite X component, the satellite Z component, and the estimated satellite Y component.
[Per the analyses of claims 7, 10 and 11, especially with reference to Fig. 4 and Section 2.3]

Regarding claim 14, Jolliff further discloses:
wherein the plurality of increments comprise 100 increments
[Fig. 4 (Step 3) and P. 9, the 2nd paragraph (“We initially applied 100 increments to the reference X/Z ratio values”)]

Regarding claims 15 and 16, Jolliff further discloses:
(Claim 15) wherein the linear regressions are single variate linear regressions
(Claim 16) wherein the linear regressions are multivariate linear regressions
[Fig. 4 (Step 4)]

Regarding claim 17, Jolliff further discloses:
determining a respective satellite X component, a respective satellite Z component, and a respective satellite X/Z ratio for each pixel in the image data from the satellite
[Fig. 4 (Step 5)]

Regarding claim 18, Jolliff further discloses:
wherein the RGB image is a Joint Photographic Experts Group image
[Fig. 4 (Step 4).  See also P. 4, the paragraph beneath equation 6 (“…Chromaticity coordinates (CIE xyY) were converted to standard RGB for display as JPEG images”)]

Regarding claim 19, Jolliff further discloses:
receiving updated image data from the satellite; and
estimating an updated satellite Y component based on the minimum values, the maximum values, and the linear regression statistics
[Fig. 4 and P. 8, the  last 2 lines of the 2nd paragraph (“…A flow diagram of the CDM procedure for the specific application of convolving OLCI or VIIRS data to the GOES-R ABI image sequences is provided in Figure 4”).  Note the Y component for each subsequent image (i.e., the updated Y component of an updated satellite image) in the sequence is estimated using the process of Fig. 4]

Regarding claim 20, Jolliff further discloses:
generating a second red, green, blue (RGB) image based on an updated satellite X component, an updated satellite Z component, and estimated updated satellite Y component
[Fig. 4 (Step 6) and P. 8, the last paragraph (“Steps 5 and 6 are the rendering processes for converting the GOES ABI data into color image
sequences”)]


Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhu et al. (CN 102222238A – incl. Google translation)—[Abstract (“The invention provides a simulation method of natural colors…for high-resolution remote sensing images without blue-light waveband… by simulation of the blue-light wave band”)]
Wan et al. (CN 102982538 A – incl. Google translation)—[Abstract (“Disclosed is a nature color simulating method of resource satellite multi-spectral image. (1) An image of a resource satellite to-be-simulated is pre-processed…Multi-scene reference image data are respectively regressed, analysed and calculated…A group of average correlation coefficients are obtained after the multi-group of wave band correlation coefficients are averaged. The reference image data are provided with blue wave bands. (2) Blue wave bands are simulated and calculated on the basis of average correlation coefficients and pre-processed image data to be simulated…(3) Simulated nature color images are combined by the simulated blue wave bands and prior green wave bands and red wave bands of the to-be-simulated nature color image.”)]
Liu (CN 102063700 A)—[Fig. 1 and paragraphs 42, 44 and 46.  (Examiner’s summary: generating an enhanced remote sensing image ((Red,Green,Blue) = (B3, Bnew, B1)) by replacing the green component from a CCD camera by a weighted sum (Bnew) of the original green component (B2) and a near IR image (B4), with (B3, B2, B1) being the pixel values of the original CCD remote sensing image]
Huang et al. (CN 103955896 A)—Fig. 1 and abstract.  (Examiner’s summary: from the original ((R, G, B; Near IR) = (B1, B2, B3; B4)) image, generated an updated green component (B2’) using the equation in paragraph 30 to obtain a color image (B1, B2’, B3)] 
Murata et al. (“True Color Imagery Rendering for Himawari-8 with a Color Reproduction Approach Based on the CIE XYZ Color System,” J. Meteorological Society of Japan, Vol. 96B, 2018)
Gladkova et al. (“Virtual green band for GOES-R,”  SPIE 8153, Earth Observing Systems XVI, 81531C; 13 September 2011)—[Abstract (“… The approach we propose is to use piecewise multi-linear regression on the multi-spectral input to train the green channel predictor”)]
Zheng (“An overview of night vision colorization techniques using multispectral images: From color fusion to color mapping,” International Conference on Audio, Language and Image Processing; Date of Conference: 16-18 July 2012)—[Section 4. Color mapping methods.  Sect. 4.5 discusses segment-by-segment mapping.  Images are converted to the lαβ color space first (see Section 2.2)]
Patra et al. (“A technique for spectral pixel reconstruction,” IEEE International Geoscience and Remote Sensing Symposium; Date of Conference: 24-29 July 2011)—[Fig. 1 and Sections 2 and 3.  (Register a satellite image without blue band with a reference image (NCC) that has one and use the blue band of a pixel in the NCC as the blue band for the corresponding pixel in the FCC]
Xu et al. (“A Technique for Simulating Pseudo Natural Color Images Based on Spectral Similarity Scales,” IEEE Geoscience and Remote Sensing Letters (Volume: 9, Issue: 1, January 2012; Date of Publication: 01 August 2011)—[Fig. 1 and section II, especially equations 4-7 of II.C.  (Using the blue band of the most similar spectrum in the library as the missing blue band of the target spectrum, from which a natural color image is simulated)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        December 3, 2022